   Case: 1:17-cv-00426-SJD Doc #: 39 Filed: 01/18/19 Page: 1 of 14 PAGEID #: 431



                                   In the United States District Court
                                    for the Southern District of Ohio
                                     Western Division at Cincinnati


 Paul Mullins,

         On behalf of himself and those                Case No. 1:17-cv-426
         similarly situated,

                   Plaintiff,                          Judge Susan J. Dlott

         v.

 Southern Ohio Pizza, Inc., et al,

                   Defendants.


              Order Granting Plaintiff’s Unopposed Motion for Final Settlement Approval



        Before the Court are Plaintiff’s unopposed motion for final approval of the class action

settlement (Doc. 36), Plaintiff’s counsel’s declarations in support (Doc. 35), and the oral arguments

presented by counsel at the fairness hearing on January 10, 2019. For the reasons stated below, the

Court grants Plaintiff’s motion.

   I.         Background

              a. Claims at Issue

        This is a wage and hour lawsuit brought on behalf of a class of pizza delivery drivers.

Plaintiff alleges that Defendants under-reimbursed Plaintiff and similarly situated workers for their

expenses related to using their own vehicles to deliver pizzas. See Doc. 1, ¶¶ 99-105. Plaintiff also

alleges that Defendants improperly paid Plaintiff and similarly situated workers a tipped wage rate

for hours worked in a non-tipped capacity, and failed to properly provide notice of the tip credit

requirements of the FLSA. Id. at ¶¶ 93-97. Plaintiff brings his claims under the Fair Labor

                                                   1
FPDOCS 34909754.1
   Case: 1:17-cv-00426-SJD Doc #: 39 Filed: 01/18/19 Page: 2 of 14 PAGEID #: 432



Standards Act, analogous state wage and hour laws, and the Ohio Prompt Pay Act. Id. at ¶¶ 262-

98.

       The Domino’s corporate defendants (Domino’s Pizza, Inc., Domino’s Pizza LLC, and

Domino’s Pizza Franchising, LLC) allege that they did not employ Plaintiff, rather the franchisee

defendants employed Plaintiff. Moreover, all Defendants dispute that they under-reimbursed

Plaintiff or similarly-situated delivery drivers. Defendants also dispute that they failed to provide

the required FLSA tip credit notice and that they improperly paid a tipped wage rate for some of

the drivers work hours.

           b. The Settlement Agreement

       The parties’ settlement agreement obligates Defendants to pay $1,070,000 to class

members who submit a claim form and release. Doc. 36 at PAGEID 410-11. Generally speaking,

this money is allocated to class members such that they will receive a reimbursement amount of

up to $.51 per mile they drove. Id. This settlement amount is based on reimbursing class members

for the difference between a $.45 compromise reimbursement rate and the reimbursement rate they

were actually paid (the average is $.28 per mile), times three to account for Ohio Constitution,

Article II, Section 34a damages. Id.

       Based on the claim numbers that counsel presented to the Court at the Fairness Hearing,

approximately 172 class members filed claim forms. Those class members who filed claim forms

will receive an average of approximately $6,000 each, though individual awards will vary based

on the number of miles each class member drove, the reimbursement payments they received for

those miles, and the number of hours each class member worked inside the restaurant. Class

members who filed claim forms will receive over 200% of their alleged unpaid wages, based on

the settlement formula.



                                                 2
FPDOCS 34909754.1
   Case: 1:17-cv-00426-SJD Doc #: 39 Filed: 01/18/19 Page: 3 of 14 PAGEID #: 433



         In addition to the above, Defendants have agreed to not oppose a fee award of up to

$348,689.50 in attorneys’ fees, plus reasonable expenses of $6,310.55. Doc. 36 at PAGEID 418.

These amounts will be paid separately and in addition to the amounts going to the class members

and, thus, class members will not see a reduction in their awards as a result of a fee and expense

award. Id. The sole exception is that the costs incurred by the Settlement Administrator will come

from the settlement fund, up to a maximum of $15,000. Id. at PAGEID 419, n. 5.

   II.      Analysis

            a. The parties’ settlement is fair and reasonable.

         Before a district court approves a settlement, the Court must find that the settlement is “fair,

reasonable, and adequate.” Johnson v. Midwest Logistics Sys., Ltd., Case No. 2:11-cv-1061, 2013

WL 2295880, at *4 (S.D. Ohio May 24, 2013) (citation omitted). In the Sixth Circuit, district

courts consider seven factors in determining whether a class settlement is fair, reasonable, and

adequate: (1) the risk of fraud or collusion; (2) the complexity, expense and likely duration of the

litigation; (3) the amount of discovery engaged in by the parties, (4) the likelihood of success on

the merits; (5) the opinions of class counsel and class representatives; (6) the reaction of absent

class members; and (7) the public interest. UAW v. Gen. Motors Corp., 497 F.3d 615, 631 (6th Cir.

2007). As set forth below, each of these factors weighs in favor of approving the parties’

settlement. Arledge v. Domino’s Pizza, Inc., No. 3:16-cv-386, 2018 WL 5023950, *1 (S.D. Ohio

Oct. 17, 2018) (Rice, J.) (granting final settlement approval in pizza delivery driver reimbursement

case).

                     i. The Risk of Fraud or Collusion

         The evidence before the Court clearly reflects that the Settlement Agreement is the product

of arms-length negotiations conducted by experienced counsel on both sides, including an all-day



                                                    3
FPDOCS 34909754.1
   Case: 1:17-cv-00426-SJD Doc #: 39 Filed: 01/18/19 Page: 4 of 14 PAGEID #: 434



mediation that lasted until 11pm. “The participation of an independent mediator in settlement

negotiations virtually insures that the negotiations were conducted at arm’s length and without

collusion between the parties.” Bert v. AK Steel Corp., No. 1:02-cv-467, 2008 WL 4693747, at *2

(S.D. Ohio Oct. 23, 2008). Nothing before the Court suggests that the Settlement is the result of

fraud or collusion.

                      ii. The Complexity, Expense and Likely Duration

       From the outset, the Court notes that wage and hour class and collective actions, such as

this, are inherently complex and time-consuming. Swigart v. Fifth Third Bank, No. 1:11-cv-88,

2014 WL 3447947, at *7 (S.D. Ohio July 11, 2014). This case was no exception.

       As described in the parties’ filings and as discussed at the Fairness Hearing, this case

involved complex issues of fact and law including issues regarding the legally-mandated

reimbursement rate for delivery drivers and whether hours worked inside the restaurant were

“related” to the drivers’ tipped work. These issues would require substantial briefing, discovery,

and potential expert testimony. Resolving these issues and the remaining discovery, procedural,

merits, and damages questions would have been risky, costly, and time consuming. Accordingly,

the litigation was difficult and complex, and this weighs in favor of the settlement. See, e.g.,

Arledge, 2018 WL 5023950, *2.

                    iii. The Amount of Discovery Engaged in by the Parties

       The parties exchanged the most relevant pieces of information in this case—records of

driver, payroll, and delivery data. Doc. 36 at PAGEID 416. Specifically, Plaintiff’s counsel was

provided with a sample of all relevant data (payroll, delivery, reimbursement, etc.) from all 20

locations. Id. From there, Plaintiff calculated and extrapolated class-wide claims and damages. Id.

Then, as part of the settlement agreement, Plaintiff reviewed additional records to confirm



                                                4
FPDOCS 34909754.1
   Case: 1:17-cv-00426-SJD Doc #: 39 Filed: 01/18/19 Page: 5 of 14 PAGEID #: 435



Plaintiff’s initial analysis. Id. The Court finds that this exchange of information is sufficient to

inform settlement negotiations by experienced counsel.

                    iv. The Opinions of Class Counsel and Class Representatives

          The Class Representative, present at the fairness hearing, approves the Settlement

Agreement. Class Counsel believes that the settlement is fair, adequate and reasonable. Doc. 36,

PAGEID 416. This factor weighs in favor of approval. See In re Packaged Ice Antitrust Litig.,

Case No. 08-MD-01952, 2011 WL 717519, at *11 (E.D. Mich. Feb. 22, 2011) (“Class counsel’s

judgment that settlement is in the best interest of the class is entitled to significant weight, and

supports the fairness of the settlement”) (internal quotations and citations omitted).

                     v. The Reaction of Absent Class Members

          The class’s reaction supports approval. Out of 1,237 class members, none rejected,

objected, or excluded themselves from the settlement. 172 or 13.9% of the putative class members

filed claim forms and releases, and those individuals accounted for approximately 29% of the total

damages incurred by the class.

                    vi. The Public Interest

          Public policy favors settlement of class action lawsuits. Swigart v. Fifth Third Bank, No.

1:11-cv-88, 2014 WL 3447947, at *4 (S.D. Ohio July 11, 2014). This case is no exception. The

settlement provides relief to the class members, avoids further litigation in a complex case, and

frees the Court’s judicial resources. Accordingly, the Court finds that this factor weighs in favor

of approving the proposed Settlement because the public interest is served by resolution of this

action.




                                                  5
FPDOCS 34909754.1
   Case: 1:17-cv-00426-SJD Doc #: 39 Filed: 01/18/19 Page: 6 of 14 PAGEID #: 436



                    vii. Overall Settlement Terms

       The Court finds that the settlement provides a fair, adequate, and reasonable resolution to

this lawsuit. The settlement provides participating class members with a substantial recovery for

the claims raised in this lawsuit. The Court finds this is a good result for the class members and

appropriately accounts for the risk of going forward with the litigation. See, e.g., Arledge, 2018

WL 5023950.

       The Court GRANTS Plaintiff’s unopposed motion for final approval of the parties’

settlement agreement.

           b. Fees, Expenses, and Contribution Awards

                     i. Plaintiffs’ counsel are entitled to their requested fee

       Plaintiff’s counsel request an order approving the payment of $348,689.50 in attorneys’

fees, and $6,310.55 in advanced expenses. Doc. 36 at PAGEID 418. In this case, the settlement

agreement provides that the attorneys’ fees and expenses (other than the costs of settlement

administration) will be paid separately from and in addition to the money going to the class. Id.

Defendants do not object to the requested fee award.

       District courts may award reasonable attorneys’ fees and expenses from the settlement of

a class action under Rules 54(d)(2) and 23(h). See Lowther v. AK Steel Corp., No. 1:11-cv-877,

2012 WL 6676131, at *1 (S.D. Ohio Dec. 21, 2012). When assessing the reasonableness of a fee

petition, district courts engage in a two-part analysis. See In re Cardinal Health Inc. Sec. Litig.,

528 F. Supp. 2d 752, 760 (S.D. Ohio 2007). First, the district court determines the method for

calculating fees: either the percentage of the fund approach or the lodestar approach. Id. (citation

omitted). Second, the court must analyze the six factors set forth by the Sixth Circuit in Ramey v.

Cincinnati Enquirer, Inc., 508 F.2d 1188, 1196 (6th Cir. 1974). Id.



                                                 6
FPDOCS 34909754.1
   Case: 1:17-cv-00426-SJD Doc #: 39 Filed: 01/18/19 Page: 7 of 14 PAGEID #: 437



                           1. The Court adopts the percentage approach.

        In the Sixth Circuit, district courts have the discretion to determine the appropriate method

for calculating attorneys’ fees in light of the unique characteristics of class actions in general, as

well as the particular circumstances of the actual cases pending before the Court, using either the

percentage or lodestar approach. In re Cardinal Health Inc. Sec. Litig., 528 F. Supp. 2d at 761;

Arledge, 2018 WL 5023950, *3. In the Southern District of Ohio, the preferred method is “to award

a reasonable percentage of the fund, with reference to the lodestar and the resulting multiplier.”

Connectivity Sys. Inc. v. Nat'l City Bank, No. 2:08-cv-1119, 2011 WL 292008, at *13 (S.D. Ohio

Jan. 26, 2011) (citation omitted).

        Although this case is not precisely a common fund case (as the funds going to pay for

attorneys’ fees and expenses are to be paid under the Settlement Agreement separate and apart

from the money that goes directly to the class members), nonetheless, the common fund analysis

properly applies. Arledge, 2018 WL 5023950, *3; Merkner v. AK Steel Corp., No. 1:09-cv-423,

2011 WL 13202629, at *1 (S.D. Ohio Jan. 10, 2011). The Court finds that the percentage approach

is proper in this case.

        To determine the amount of the “fund” for purposes of this analysis, courts include all

amounts benefitting the class, including those amounts typically born by the class, such as

attorneys’ fees and notice and administration costs. As the Sixth Circuit explained, when

conducting a percentage of the fund analysis, “Attorney’s fees are the numerator and the

denominator is the dollar amount of the Total Benefit to the class (which includes the ‘benefit to

class members,’ the attorney’s fees and may include costs of administration).” Gascho v. Glob.

Fitness Holdings, LLC, 822 F.3d 269, 282 (6th Cir. 2016). To determine the amount of the benefit

conferred, courts look to the total amount made available to the class, rather than the amount



                                                  7
FPDOCS 34909754.1
   Case: 1:17-cv-00426-SJD Doc #: 39 Filed: 01/18/19 Page: 8 of 14 PAGEID #: 438



ultimately claimed by class members. Boeing Co. v. Van Gemert, 444 U.S. 472, 480-81, 100 S.Ct.

745, 62 L.Ed.2d 676 (1980).

       Here, the settlement will result in a total benefit to the class of at least $1,425,000:

$1,070,000 in payments to class members, $348,689.50 in attorneys’ fees, and $6,310.50 in

expenses. Plaintiff’s fee request is 24.47% of this amount.

       Even if the Court did not consider fees and expenses as part of the class’s benefits, Plaintiff

seeks 33% of the amount directly going to the class members. Under either calculation, whether

24.47% or 33%, this Court finds Plaintiff’s request is reasonable and within the ranges of fees

typically approved by courts in the Sixth Circuit. See In re Broadwing, Inc. ERISA Litig., 252

F.R.D. 369, 380-81 (S.D. Ohio 2006) (“Attorneys fees awards typically range from 20 to 50

percent of the common fund”) (collecting cases); In re Telectronics Pacing Sys., Inc., 137 F. Supp.

2d 1029 (S.D. Ohio 2001) (“the range of reasonableness ... has been designated as between twenty

to fifty percent of the common fund”); In re S. Ohio Corr. Facility, 173 F.R.D. 205, 217 (S.D.

Ohio 1997), rev’d on other grounds, 24 F. App’x 520 (6th Cir. 2001) (“[t]ypically, the percentage

awarded ranges from 20 to 50 percent of the common fund”).

                           2. The Ramey factors

       In reviewing the reasonableness of the requested fee award, the Sixth Circuit requires

district courts to consider six factors, known as the Ramey factors: (1) the value of the benefits

rendered to the class; (2) society’s stake in rewarding attorneys who produce such benefits in order

to maintain an incentive to others; (3) whether the services were undertaken on a contingent fee

basis; (4) the value of the services on an hourly basis (the lodestar cross-check); (5) the complexity

of the litigation; and (6) the professional skill and standing of counsel on both sides. Ramey, 508

F.2d at 1196. Here, each of these factors weighs in favor of granting the requested fee.



                                                  8
FPDOCS 34909754.1
   Case: 1:17-cv-00426-SJD Doc #: 39 Filed: 01/18/19 Page: 9 of 14 PAGEID #: 439



        First, Plaintiffs’ counsels’ work resulted in significant benefit to participating class

members whereby each class member who filed a claim form will receive over 200% of their

alleged unpaid wages as calculated under the settlement. The settlement provides tangible relief to

Class Members now and eliminates the risk and uncertainty parties would otherwise incur if this

litigation were to continue. The fact that there have been no opt-outs to the settlement and no

objections demonstrates that class members recognize the settlement’s substantial benefit. See

Hainey v. Parrott, 617 F. Supp. 2d 668, 675 (S.D. Ohio 2007) (“a small number of objections,

particularly in a class of this size, indicates that the settlement is fair, reasonable and adequate”).

        Second, the Court finds that there is a benefit to society in ensuring that claimants with

smaller claims may pool their claims and resources, and attorneys who take on class action cases

enable this. See Arledge, 2018 WL 5023950, *4; Moore v. Aerotek, Inc., No. 2:15-cv-2701, 2:15-

cv-1066, 2017 WL 2838148, at *8 (S.D. Ohio June 30, 2017) (citation omitted). In wage and hour

cases, like this one, class and collective actions allow large number of low-wage workers recover

unpaid wages. Plaintiff’s counsel’s effort resulted in a substantial monetary benefit for the

participating class members. Many of the class members would not have been able or willing to

pursue their claim individually, and many would likely not even be aware they had a claim against

Defendant. Id. Society has a stake in rewarding attorneys who achieve a result that the individual

class members probably could not obtain on their own. Id. (citation omitted).

        Third, Plaintiff’s counsel litigated this matter on a wholly-contingent basis with no

guarantee of recovery. Doc. 36 at PAGEID 421.

        Fourth, a lodestar cross-check, while unnecessary, also supports Plaintiff’s counsel’s fee

request. See Rikos v. Proctor & Gamble Co., No. 1:11-cv-226, 2018 WL 2009681, at *10 (S.D.

Ohio Apr. 30, 2018). Under the lodestar calculation, the Court multiplies the number of hours



                                                   9
FPDOCS 34909754.1
  Case: 1:17-cv-00426-SJD Doc #: 39 Filed: 01/18/19 Page: 10 of 14 PAGEID #: 440



reasonably expended on the litigation by a reasonable hourly rate. See Gascho, 822 F.3d at 279

(citation omitted). The Court may enhance the lodestar with a separate multiplier that can serve as

a means to account for the risk an attorney assumes in undertaking a case, the quality of the

attorney’s work product, and the public benefit achieved. Id. at 279, 280.

       Here, at the time they moved for final approval, Plaintiff’s counsel expended 340.85 hours

litigating this case. See Doc. 35-8, PAGEID 406. Plaintiff’s counsel’s lodestar was $110,046.50,

for an average hourly rate of $322. In addition to the hours worked directly on this case, Plaintiff’s

counsel, having established an expertise in “pizza delivery driver” litigation, have expended

thousands of hours on similar cases which informed and enhanced their representation of Plaintiff

here. The Court finds that the amount of time expended in this case is reasonable. Likewise, the

Court finds that the overall lodestar is reasonable. Id.

       Fifth, as noted above, this was a complex wage and hour class/collective action involving

complicated issues of fact and law. The Court finds that this factor weighs in favor of approval.

       Sixth, and finally, Plaintiff and Defendants are represented by highly qualified counsel who

have substantial experience in federal courts and class action litigation. See Doc. 35 and

attachments. Plaintiff’s counsel has substantial experience in wage-and-hour litigation. Castillo,

2015 WL 13021899, at *7 (referring to Mr. Biller).

       For these reasons, the Court determines the fees requested are reasonable, and GRANTS

Plaintiff’s Counsels’ request for fees in the amount of $348,689.50.

                           3. Plaintiff’s counsel are entitled to reimbursement of expenses.

       Under the common fund doctrine, Plaintiff’s counsel are entitled to reimbursement of all

reasonable out-of-pocket expenses and costs incurred in the prosecution of claims and in obtaining

settlement. See In re Cardizem CD Antitrust Litig., 218 F.R.D. 508, 535 (E.D. Mich. 2003).



                                                  10
FPDOCS 34909754.1
  Case: 1:17-cv-00426-SJD Doc #: 39 Filed: 01/18/19 Page: 11 of 14 PAGEID #: 441



Expense awards are customary when litigants have created a common settlement fund for the

benefit of a class. Id. (quotation omitted).

       Here, Plaintiffs’ counsel request $6,310.55 in expenses that have been incurred prosecuting

this case. Doc. 36, PAGEID 422. The limited expenses primarily include filing fees, mediation

costs, and class notice-related fees. Upon review, the expenses were reasonable and necessary in

connection with litigating and resolving this case and are therefore reimbursable. Defendants do

not dispute that the fees are reasonable and reimbursable.

       Accordingly, the Court GRANTS Plaintiffs' Counsels' request for $6,310.55 in expenses.

                    ii. The class representative is entitled to a contribution award.

       Under the terms of the settlement agreement, Plaintiff requests a service award of $10,000.

The Supreme Court recently recognized that a class representative “might receive a share of class

recovery above and beyond her individual claim.” China Agritech, Inc. v. Resh, 138 S. Ct. 1800,

1811, n.7 (2018). Courts typically authorize contribution (or “incentive” awards) to class

representatives for their often extensive involvement with a lawsuit. See Estep v. Blackwell, No.

1:06-cv-106, 2006 WL 3469569, at *5–6, 2006 U.S. Dist. LEXIS 89360, at * 15 (S.D. Ohio Nov.

29, 2006) (citations omitted). Such compensation to named plaintiffs is typically justified where

the named plaintiffs expend time and effort beyond that of the other class members in assisting

class counsel with the litigation, such as by actively reviewing the case and advising counsel in

the prosecution of the case. In re S. Ohio Corr. Facility, 175 F.R.D. 270, 273 (S.D. Ohio 1997).

       The Court finds that Plaintiff contributed substantial time and effort to the lawsuit and only

through Plaintiff’s efforts did a large group of low-wage workers receive a substantial award.

Plaintiff’s efforts furthered the important public policies underlying the Fair Labor Standards Act.




                                                11
FPDOCS 34909754.1
  Case: 1:17-cv-00426-SJD Doc #: 39 Filed: 01/18/19 Page: 12 of 14 PAGEID #: 442



The Court further finds that it is appropriate to reward wage and hour plaintiffs who obtain tangible

benefits for their fellow workers. See, e.g., Arledge, 2018 WL 5023950, *6.

          Accordingly, the Court GRANTS Plaintiff’s request for a service award of $10,000.

   III.       Conclusion

          Based upon the foregoing, Plaintiff’s unopposed motion for final settlement approval (Doc.

36) is GRANTED. Accordingly:

   1. The Class is certified for settlement purposes pursuant to Fed. Rule 23(e). Pursuant

          to Federal Rule of Civil Procedure 23(e)(2), the Court finds after a hearing and

          based on all of the parties’ submissions, the settlement agreement is fair,

          reasonable, and adequate. In reaching this conclusion, the Court considered the

          record in its entirety and heard the arguments of counsel for the parties. In addition,

          the Court has considered a number of factors, including: (1) the complexity,

          expense, and likely duration of the litigation; (2) the reaction of the class members

          to the settlement agreement; (3) the stage of proceedings and the amount of

          discovery completed; (4) the risks of establishing liability; (5) the risks of

          maintaining the class action through the trial; and (6) the reasonableness of

          monetary benefits to the class members. The Class is certified for settlement

          purposes pursuant to Fed. Rule 23(e).

   2. The terms and provisions of the Settlement Agreement are the product of thorough,

          arms-length negotiations among experienced and competent counsel. Approval of

          the Settlement Agreement will result in substantial savings of time, money and

          effort to the Court and the parties, and will further the interests of justice.




                                                     12
FPDOCS 34909754.1
  Case: 1:17-cv-00426-SJD Doc #: 39 Filed: 01/18/19 Page: 13 of 14 PAGEID #: 443



   3. All Class Members who did not exclude themselves are bound by the terms of the

       Settlement Agreement, including the Release contained in paragraph 5, (Doc 31-1

       PageID#298-299) and the Judgment entered in this Action.

   4. Nothing in the Settlement Agreement, this Judgment, or the fact of the settlement

       constitutes any admission by any of the parties of any liability, wrongdoing, or

       violation of law, damages or lack thereof, or of the validity or invalidity of any

       claim or defense asserted in the Action.

   5. The Court has considered the submissions by the parties and all other relevant

       factors, including the results achieved and the efforts of Plaintiff’s counsel in

       prosecuting the claims on behalf of the class members. Plaintiff participated in the

       Action, acted to protect the Class, and assisted his counsel. The efforts of Plaintiff’s

       counsel have produced the Settlement Agreement entered into good faith, and

       which provides a fair, reasonable, adequate, and certain result for the Class.

       Plaintiff’s counsel have made application for an award of $348,689.50 in attorneys’

       fees and $6,310.50 in expenses incurred in the prosecution of the Action on behalf

       of themselves and the other Plaintiff’s counsel. The combined total of the award is

       $355,000, which the Court finds to be fair, reasonable, and adequate under the

       circumstances. The Court hereby awards $355,000 as attorneys’ fees and expenses.

       Further, Plaintiff is entitled to a fair, reasonable and justified service award of

       $10,000, to be paid by Defendant from the Settlement Fund.

   6. Under the terms of the Settlement Agreement, the parties will notify the Court once

       the final settlement payment is made, at which time the Court will dismiss the

       Action with prejudice and without costs to any of the parties.



                                                  13
FPDOCS 34909754.1
  Case: 1:17-cv-00426-SJD Doc #: 39 Filed: 01/18/19 Page: 14 of 14 PAGEID #: 444



   7. Without affecting the finality of this Judgment, the Court reserves jurisdiction over

       the implementation, administration, and enforcement of this Judgment and the

       Settlement Agreement, and all matters ancillary thereto.



  1/17/2019______                            S/Susan J. Dlott____________________________
  DATE                                       UNITED STATES DISTRICT JUDGE




                                               14
FPDOCS 34909754.1
